DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in the phrase “at least one of the first axel and second axle” is missing the word –the—preceding “second axle” and the phrase “oriented perpendicular a longitudinal axis of the vehicle” is missing –to—preceding “a longitudinal axis”.  Regarding claim 3 the phrase “move the movable weight a lateral direction” is missing –in—preceding “a lateral direction”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10, 13, 14, 16, & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Defrancq (FR 2815319 A1).

Regarding claim 2 Defrancq teaches that the movable weight is disposed on a front end of the vehicle (line 99) and the second position of the movable weight is farther from the front end of the vehicle than the first position (FIG. 1: depicted, enforced in the FIG. 6 alternative). 
Regarding claim 5 Defrancq teaches that the actuator system includes at least one of a hydraulic actuator, a pneumatic actuator, and an electromagnetic actuator (line 111).
Regarding claim 6 Defrancq teaches that the actuator system includes at least one hydraulic cylinder and at least one valve for controlling the at least one hydraulic cylinder (FIG. 11: 42; line 308).
Regarding claim 7 Defrancq teaches a longitudinal slide guide mounted on the vehicle frame (FIG. 1: 10; line 171 or FIG. 6: 6a; line 196; longitudinal is a relative term in this context), wherein the movable weight is slidably arranged on the at least one slide guide (FIG. 1, 2, & 6-8: depicted).

Regarding claim 10 Defrancq teaches that at least one of the longitudinal actuator and the lateral actuator is rotatably mounted on the vehicle with respect to a rotation axis in parallel to a yaw axis of the vehicle (FIG. 7: actuator 19 contained within 6), and rotates in response to movement of the movable weight by the other actuator (FIG. 1: 6 depicted moving as a result of 16). 
Regarding claim 13 Defrancq teaches that the sensor unit comprises an attitude sensor configured to produce an attitude sensor signal indicative of an attitude of the vehicle, wherein the control unit is configured to control the actuator system based on the attitude sensor signal (FIG. 11: 37; line 290).
Regarding claim 14 Defrancq teaches that Page 14 - APPLICATION; Docket No. DAN203199US/10278 HURIa pitch angle sensor configured to produce a pitch angle sensor signal indicative of a pitch angle of the vehicle, and wherein the control unit is configured to control the longitudinal distance from the longitudinal end of the vehicle via the actuator system based on the pitch angle sensor signal (line 290).
Regarding claim 16 Defrancq teaches a method of controlling a load distribution on a first axle and on a second axle of a vehicle (FIG. 1: 2 & 3; abstract), the method comprising the steps: producing a load sensor signal indicative of a load on at least one of the first axle and the second axle (FIG. 11: 40d & 40g); and displacing a movable weight (FIG. 1: M) between a first position located at a first longitudinal distance exterior to a longitudinal end of the vehicle and a second position located at a second longitudinal distance further exterior to the longitudinal end of the vehicle than the first longitudinal distance (FIG: 6: 19 moving from an at least partially retracted to a fully extended position; line 201 or alternatively FIG. 1: M depicted in 3 positions all exterior to the longitudinal end of the vehicle where, 
Regarding claim 21 Defrancq teaches that the moveable weight is located on an opposite side of the vehicle from an implement contacting the ground (line 41), and the moveable weight is displaced towards the second position in response to a reduction in load at the first axle or the second axle when the implement is in use (lines 41, 49, & 81).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Defrancq (FR 2815319 A1) FIG. 1, 2, 5-8 in view of FIG. 3. 
Regarding claims 3 & 17 Defrancq does not explicitly teach that the actuator system includes two independent linear actuators that move the movable weight a lateral direction in parallel to the first axle and/or in parallel to the second axle and a second direction parallel with the longitudinal axis however Defrancq FIG. 6 does teach one linear actuator that moves the movable weight parallel with the longitudinal axis (FIG. 6: 19; line 201) additionally Defrancq FIG. 3 teaches one linear actuator that 
Regarding claim 18 Defrancq teaches that displacing the movable weight comprises displacing the movable weight along a longitudinal slide guide parallel with a longitudinal axis of the vehicle (FIG. 6: 6a) but not that displacing the movable weight along a lateral slide guide perpendicular to the longitudinal axis of the vehicle. However Defrancq FIG. 3 does teach the use of a later slide guide for the movable weight perpendicular to the longitudinal axis of the vehicle (FIG. 3: 28). It would have been obvious to a person having ordinary skill in the art to have combined the two linear actuator arrangements of Defrancq so as to provide better control over the movable weight. 
Regarding claim 19 Defrancq as modified above teaches that displacing the movable weight along the longitudinal slide guide comprises controlling a first linear actuator (FIG. 6: 19), and displacing the movable weight along the lateral slide comprises controlling a second linear actuator (FIG. 3: 31).
Regarding claim 20 Defrancq as modified above teaches that at least one of the first linear actuator and the second linear actuator is mounted to the vehicle such that the actuator rotates with displacement of the movable weight by the other actuator (in the above combination actuator 19 would rotate with beam 6 in a manner similar to what is depicted in FIG. 1 & 7).

Claims 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Defrancq (FR 2815319 A1).
Regarding claim 12 Defrancq does not explicitly teach that the sensor unit comprises a first load sensor configured to produce a load sensor signal indicative of a load on the first axle, and a second load sensor configured to produce a load sensor signal indicative of a load on the second axle, wherein the 
Regarding claim 15 Defrancq does not explicitly teach that the sensor unit comprises a vertical acceleration sensor configured to produce an acceleration sensor signal indicative of a vertical acceleration of the vehicle, wherein the control unit is configured to control the longitudinal distance from the longitudinal end of the vehicle via the actuator system based on the acceleration sensor signal. However vertical acceleration sensors are commonly known in the art and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a vertical acceleration sensor to signal the central processing unit to extend or retract actuator 19 to prevent vehicle tipping. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claim [1] no prior art made of record teaches a movable weight for a vehicle comprising both a longitudinal actuator and a lateral actuator disposed at the front of a vehicle wherein both actuators .
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. Regarding the arguments relating to claims 1, 6, & 12 Defrancq does teach that the movable weight can be moved further forward in a purely longitudinal direction, see FIG. 6, element 19 and line 201. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616          


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616